Shareholder states a different address during confirmation: Our records indicate a different address. Is it possible the account has been registered at a different address? Wrong address / information given by shareholder: Mr./Mrs./Ms. (SHAREHOLDERS LAST NAME) I apologize but the address / information that you just recited for me doesnt match our records and, therefore, I cant take your vote by telephone. Instead, I urge you to complete, sign, date and return your proxy card or voting instruction form at your earliest convenience, or vote your shares by touch-tone telephone or on the Internet by following the instructions provided on your proxy card or voting instruction form. Thank you for your time and have a good (morning, afternoon, evening) . S/h neglects to state middle initial/name suffix/street direction/apartment during confirmation. Our records also show a (middle initial/name suffix/street direction/apartment) . Can you please confirm that as well? ( If incorrect, go to Wrong address / information given by investor) Why do I need to vote? or Why is it so important that I vote? We want to ensure that your shares are represented at the upcoming special meeting of shareholders. If there is a lack of shareholder participation , the meeting might be delayed or adjourned, which may create additional solicitation costs. The Board has approved and is recommending a vote In Favor. May I record your vote at this time? Shareholder refuses to vote or give address: I understand you dont wish to vote at this time, please remember your vote is very important and your time is appreciated. If you change your mind and would like us to assist you in voting by telephone, please call us back toll-free at 1-877-478-5047 Monday through Friday between 9:00 AM and 10:00 PM Eastern Time and Saturday between 10:00 AM and 6:00 PM Eastern Time. You can vote at any time by completing, signing, dating and returning your proxy card or voting instruction form using the postage-paid envelope provided, or by touch-tone telephone or on the Internet by following the instructions provided on your proxy card or voting instruction form. Thank you for your time and have a good (morning, afternoon, evening) . ANSWERING MACHINE SCRIPT: Hello. My name is [ AGENTS FULL NAME ] and I am calling from D.F. King & Co. regarding your investment in the Dreyfus International Value Fund. You should have recently received proxy materials in the mail concerning the Funds Special Meeting of Shareholders to be held on November 19, 2015. Your vote is important. Please sign, date and promptly mail your proxy card or voting instruction form in the postage-paid envelope provided. Internet or touch-tone telephone voting also is available. Please follow the instructions provided on your proxy card or voting instruction form. If you have any questions, would like to vote or need new proxy materials, please call D.F. King, which is your Funds proxy solicitor, at 1-877-478-5047. Thank you.
